UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6578



GREGORY NEIL KELLY,

                                              Plaintiff - Appellant,

          versus


JOHN BAKER, JR.; CHARLES L. WEST,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-746-5-BR)


Submitted:   October 26, 2000             Decided:   November 1, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Neil Kelly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Gregory Neil Kelly appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.           We

have reviewed the record and the district court’s opinion and find

no reversible error.      Accordingly, we affirm on the reasoning of

the   district   court.    See   Kelly   v.   Baker,   No.   CA-99-746-5-BR

(E.D.N.C. Mar. 8, 2000).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                   AFFIRMED




                                    2